


Exhibit 10.7
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made and
entered into as of this 9th day of April 2013, by and between FairPoint
Communications, Inc., a Delaware corporation, and Paul H. Sunu (the “Employee”),
amends, restates, and entirely replaces that certain Employment Agreement
between the Company and Employee dated August 16, 2010.
W I T N E S S E T H :
WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
Section 1.Definitions.
(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee's employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, (iii) any
benefits provided under the Company's employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, and (iv) any
amounts payable under the FairPoint Communications, Inc. 2010 Long Term
Incentive Plan (“LTIP”), in accordance with the terms contained therein.
(b)“Agreement” shall have the meaning set forth in the preamble hereto.
(c)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.
(d)“Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Employee pursuant to Section 4(a) hereof.
(e)“Board” shall mean the Board of Directors of the Company.
(f)“Cause” shall mean (i) Employee's act(s) of gross negligence or willful
misconduct in the course of Employee's employment hereunder, including a failure
to follow a material lawful directive from the Board, (ii) willful failure or
refusal by Employee to perform in any material respect his duties or
responsibilities, (iii) misappropriation (or attempted misappropriation) by
Employee of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed (or attempted)
by Employee, or at his direction, (v) Employee's conviction of, indictment for,
or pleading “guilty” or “ no contest” to, (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee's duties to the Company or any other member of the
Company Group or otherwise result in material injury to the reputation or
business of the Company or any other member of the Company Group, (vi) any
material violation by Employee of the policies of the Company, including but not
limited to those relating to sexual harassment or business conduct, and those
otherwise set forth in the manuals or statements of policy of the Company, which
violation has a material adverse effect on the Company, or (vii) Employee's
material breach of this Agreement or material breach of the Non-Interference
Agreement.
(g)“Change in Control” shall mean
(i)a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” (as defined in Section 3(a)(9) of the
Exchange Act) or any two or more persons deemed to be one “person” (as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company or
any of its affiliates, or an employee benefit plan maintained by the Company or
any of its affiliates, directly or indirectly acquire “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of the Company's securities outstanding immediately after such
acquisition; or



--------------------------------------------------------------------------------




(ii)at any time following the Commencement Date, the date upon which less than a
majority of the Board is made up of the incumbent members of the Board of the
Company; provided, however, that any individual becoming a director subsequent
to the Commencement Date whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then constituting the Board shall be considered as though such
individual were an incumbent member of the Board of the Company, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board; or
(iii)the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company's affiliates.
(h)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(i)“Commencement Date” shall mean the date as set forth in the preamble to this
Agreement.
(j)“Company” shall mean FairPoint Communications, Inc., a Delaware corporation.
(k)“Company Group” shall mean the Company together with any direct or indirect
subsidiaries of the Company.
(l)“Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group, or in the absence of such a committee, the independent, non-employee
members of the Board.
(m)“Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee's duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Employee's Disability upon which Employee
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and approved by Employee (which approval shall
not be unreasonably withheld). The determination of any such physician shall be
final and conclusive for all purposes of this Agreement.
(n)“Employee” shall have the meaning set forth in the preamble hereto.
(o)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.
(p)“Good Reason” shall mean, without Employee's consent, (i) a material
diminution in Employee's title, duties, or responsibilities as set forth in
Section 3 hereof, (ii) a reduction, without Employee's consent, in Base Salary
set forth in Section 4(a) hereof or Annual Bonus opportunity set forth in
Section 4(b) hereof, (iii) the relocation of Employee's principal place of
employment (as provided in Section 3(c) hereof) more than fifty (50) miles from
its current location, unless recommended by Employee, or (iv) any other material
breach of a provision of this Agreement by the Company (other than a provision
that is covered by clause (i), (ii), or (iii) above). Employee acknowledges and
agrees that his exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of Section
8(f) hereof. Notwithstanding the foregoing, during the Term of Employment, in
the event that the Board reasonably believes that Employee may have engaged in
conduct that could constitute Cause hereunder, the Board may, in its sole and
absolute discretion, suspend Employee from performing his duties hereunder, and
in no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company's
obligations under this Agreement during such period of suspension.
(q)“Non-Extension Notice” shall have the meaning set forth in Section 2 hereof.
(r)“Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.
(s)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

2

--------------------------------------------------------------------------------




(t)“Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B, provided, however, that the Company may
be revise such Release of Claims from time to time upon the advice of counsel,
and such revised Release of Claims shall be deemed to constitute the Release of
Claims.
(u)“Severance Benefits” shall have the meaning set forth in Section 8(h) hereof.
(v)“Severance Term” shall mean the twelve (12) month period following Employee's
death or termination due to Disability, or the twenty-four (24) month period
following Employee's termination by the Company without Cause (other than by
reason of death or Disability) or by Employee for Good Reason, as applicable.
(w)“Term of Employment” shall mean the period specified in Section 2 hereof.
Section 2.Acceptance and Term of Employment.
The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein. The Term of Employment shall
commence on the Commencement Date and, shall continue during the period ending
on the close of business of August 31, 2016, unless terminated sooner as
provided in Section 8; provided, however, that the Term of Employment shall be
extended automatically for successive one (1) year terms, without the
requirement of any action on the part of either party unless notice of
termination (a “Non-Extension Notice”) is given by either the Company or
Employee not less than ninety (90) days prior to the expiration of the Term of
Employment (including any extension thereof).
Section 3.Position, Duties, and Responsibilities; Place of Performance.
(a)Position, Duties, and Responsibilities. During the Term of Employment,
Employee shall be employed and serve as the Chief Executive Officer of the
Company (together with such other position or positions consistent with
Employee's title as the Board shall specify from time to time), shall be
nominated to serve as a member of the Board (and shall so serve if elected), and
shall have such duties and responsibilities commensurate with such title.
Employee also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation.
(b)Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Employee's duties
for the Company, or (z) interferes with Employee's exercise of judgment in the
Company's best interests. Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) from continuing to serve on the board of directors of
Integra Telecom (or, should his service on the board of Integra Telecom end,
from serving on one board of directors other than the Company's Board), and with
the prior consent of the Governance or other designated Committee of the Board,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-competing businesses and
charitable organizations, (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.
(c)Principal Place of Employment. Employee's principal place of employment shall
be in Charlotte, North Carolina, although Employee understands and agrees that
he may be required to travel from time to time for business reasons.
Section 4.Compensation.
During the Term of Employment, Employee shall be entitled to the following
compensation:
(a)Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$800,000. Employee's Base Salary will be subject to annual review by the
Compensation Committee, and may be increased in the discretion of the
Compensation Committee following consultation with the independent directors of
the Board.
(b)Annual Bonus. Beginning with calendar year 2013, Employee shall be eligible
for an annual incentive bonus award (the “Annual Bonus”) through participation
in the Company's Annual Incentive Plan in respect of each fiscal year during the
Term of Employment (with a target level of 100% of Base Salary and a maximum
level of up to 150% of Base Salary), with the actual Annual Bonus payable being
based upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Compensation Committee

3

--------------------------------------------------------------------------------




and communicated to Employee. The Annual Bonus shall be paid to Employee at the
same time as annual bonuses are generally payable to other senior executives of
the Company subject to Employee's continuous employment through the payment
date.
(c)Relocation Expenses. Upon conclusion of Employee's employment for any reason
other than his death or a termination by the Company for Cause, the Company will
reimburse Employee for any relocation expenses he incurs in an amount not to
exceed $480,000. To the extent the reimbursement provided under this Section
4(c) is considered income and increases Employee's income tax liability, the
Company shall pay Employee a tax reimbursement payment in an amount such that,
after deduction for all income taxes payable with respect to such tax
reimbursement benefit, the amount retained by Employee will be equal to the
amount of such increased income tax liability; provided, that in no event shall
the aggregate amount of any reimbursed income tax liability and the total
reimbursement for relocation expenses exceed $480,000. Such expenses will be
reimbursed in accordance with the Company's regular reimbursement policies, and
any related tax reimbursement shall be made no later than the last day of the
calendar year next following the calendar year in which Employee remits to the
applicable taxing authority such taxes being reimbursed. The obligation under
this Section 4(c) to reimburse Employee for relocation expenses shall survive
the termination or expiration of this Agreement without limitation, provided,
however, that Employee must incur the expenses reimbursable under this Section
4(c) and submit requests for such reimbursement within eighteen (18) months of
the termination of Employee's employment with the Company; provided, further,
however, that the relocation expenses shall, for purposes of this Agreement, be
deemed expended in full by Employee on the date that is eighteen (18) months
subsequent to such termination, and Employee shall receive $480,000 no later
than thirty days subsequent to such date.
(d)Equity. Employee will be eligible to be granted shares of the common stock of
the Company and/or options to acquire shares of the common stock of the Company,
as determined in the discretion of the Compensation Committee. Such shares
and/or options will be subject to the terms and conditions as determined by the
Company, as set forth in the LTIP. Shares and/or options granted under this
Section will be subject to vesting upon such terms as the Compensation Committee
may direct at the time of grant. In any year that the Compensation Committee
determines to make a grant or grants under the LTIP, the grant date value of any
award to Employee is anticipated to be no less than 1.5 times the annual Base
Salary payable to Employee in effect at such time. For purposes of determining
the number of options that may be granted under the LTIP, the value of any
common stock shall be established based upon the Black-Scholes value based on
volume-weighted average price of the Company's common stock for the twenty (20)
trading days preceding the date of any grant.
(e)Indemnification. The Company shall indemnify Employee and hold Employee
harmless in connection with the defense of any lawsuit or other claim to which
he is made a party by reason of being an officer, director or employee of the
Company, to the fullest extent permitted by the laws of the State of Delaware,
as in effect at the time of the subject act or omission; provided that any
settlement, consent to judgment, or similar action taken by Employee without the
prior written consent of the Company in respect of any such lawsuit or other
claim shall not be subject to indemnification hereunder. In addition, the
Company shall provide Employee with evidence of Directors and Officers insurance
covering Employee at all times Employee provided services to the Company in any
capacity, and such insurance coverage shall remain in force for not less than
six (6) years subsequent to the termination of Employee's employment with the
Company. The Company shall, within thirty (30) days of an invoice submitted by
Employee, reimburse Employee for any expenses incurred by Employee in connection
with the defense of any lawsuit or other claim to which Employee is made a party
by reason of being an officer or director or employee of the Company.
Section 5.Employee Benefits.
During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to
similarly situated employees of the Company. Employee shall also be entitled to
the same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company policy as in effect from time to
time. Nothing contained herein shall be construed to limit the Company's ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Employee notice, and the right to do so is expressly reserved.
Section 6.Key-Man Insurance.
At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.

4

--------------------------------------------------------------------------------




Section 7.Reimbursement of Business Expenses.
Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with the Company's policy, as in effect from time to
time.
Section 8.Termination of Employment.
(a)General. The Term of Employment shall terminate upon the earliest to occur of
(i) Employee's death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with Cause or without Cause, (iv) a termination by
Employee with or without Good Reason, and (v) the close of business on the last
day of the Term of Employment following delivery of a Non-Extension Notice. Upon
any termination of Employee's employment for any reason, except as may otherwise
be requested by the Company in writing and agreed upon in writing by Employee,
Employee shall resign from any and all directorships, committee memberships, and
any other positions Employee holds with the Company or any other member of the
Company Group. Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee's
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”
(b)Termination Due to Death or Disability. Employee's employment shall terminate
automatically upon his death. The Company may terminate Employee's employment
immediately upon the occurrence of a Disability, such termination to be
effective upon Employee's receipt of written notice of such termination. Upon
Employee's death or in the event that Employee's employment is terminated due to
his Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:
(i)The Accrued Obligations;
(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred; and
(iii)An amount equal to the sum of (x) Employee's then-current Base Salary,
(y) Employee's Annual Bonus for the immediately preceding fiscal year, and
(z) the cost of continued health and disability insurance coverage for Employee
and his covered dependents during the Severance Term, based on the monthly cost
of continuation coverage under COBRA as of the date of termination, as
applicable, under the applicable Company benefit plans, such amount to be paid
as soon as practicable following Employee's termination, but in no event later
than the date that is 2½ months following the last day of the fiscal year in
which such termination occurred.
Following Employee's death or a termination of Employee's employment by reason
of a Disability, except as set forth in this Section 8(b), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)Termination by the Company with Cause.
(i)The Company may terminate Employee's employment at any time with Cause,
effective upon Employee's receipt of written notice of such termination;
provided, however, that (x) with respect to any Cause termination relying on
clause (i) of the definition of Cause set forth in Section 1(f) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given not less than five (5) business days' written notice by the Board
of its intention to terminate him with Cause, or (y) with respect to any Cause
termination relying on clause (ii), (vi), or (vii) of the definition of Cause
set forth in Section 1(f) hereof, to the extent that such act or acts or failure
or failures to act are curable, Employee shall be given not less than ten (10)
business days' written notice by the Board of its intention to terminate him
with Cause, and with respect to each of clauses (x) and (y) hereof such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such five (5)
business day or ten (10) business day notice period, as the case may be under
clause (x) or (y) respectively, unless Employee has fully cured such act or acts
or failure or failures to act that give rise to Cause during such period.

5

--------------------------------------------------------------------------------




(ii)In the event that the Company terminates Employee's employment with Cause,
he shall be entitled only to the Accrued Obligations, which amounts shall be
paid as soon as practicable following Employee's termination. Following such
termination of Employee's employment with Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
(d)Termination by Company without Cause or upon Expiration of the Term of
Employment Following the Company's Delivery of a Non-Extension Notice. The
Company may terminate Employee's employment at any time without Cause, effective
upon Employee's receipt of written notice of such termination, or by delivery to
Employee of a Non-Extension Notice in accordance with the provisions of Section
2 above. In the event that Employee's employment is terminated by the Company
without Cause (other than due to death or Disability) or upon the expiration of
the Term of Employment following the Company's delivery of a Non-Extension
Notice, Employee shall be entitled to:
(i)The Accrued Obligations;
(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)A pro rata portion of the bonus for the year in which the termination
occurred, as determined by the Compensation Committee in good faith based on the
amount of time the Employee worked during the calendar year prior to termination
and the Company's actual performance during such period;
(iv)An amount equal to the sum of (x) two times the amount of Employee's
then-current Base Salary, (y) two times the amount of Employee's average Annual
Bonus determined based on the Employee's actual Annual Bonus in the two (2)
years immediately preceding the year in which termination occurs, and (z) the
cost of continued health and disability insurance coverage for Employee and his
covered dependents during the Severance Term, based on the monthly cost of
continuation coverage under COBRA as of the date of termination, as applicable,
under the applicable Company benefit plans, such amount to be paid as soon as
practicable following Employee's termination or receipt of a Non-Extension
Notice, but in no event later than seventy five days of the date such
termination occurred;
(v)Immediate accelerated vesting of the next tranche of any time-based equity
award that would have otherwise vested except for the termination or receipt of
a Non-Extension Notice; and
(vi)Immediate accelerated vesting of any performance-based equity award, if, in
the discretion of the Compensation Committee, the performance vesting criteria
have been met as of the date of termination, prorated for the time employed
during the performance period prior to the date of termination or receipt of a
Non-Extension Notice.
Notwithstanding the foregoing, the payments and benefits described in clauses
(iii) and (iv) above shall immediately terminate, and the Company shall have no
further obligations to Employee with respect thereto, in the event that Employee
breaches any material provision of the Non-Interference Agreement. Following
such termination of Employee's employment by Company without Cause or upon the
expiration of the Term of Employment following the Company's delivery of a
Non-Extension Notice, except as set forth in this Section 8(d), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement. For the avoidance of doubt, Employee's sole and exclusive remedy upon
a termination of employment by the Company without Cause or upon the expiration
of the Term of Employment following the Company's delivery of a Non-Extension
Notice shall be receipt of the Severance Benefits.
(e)Termination by Company without Cause in Connection with a Change in Control.
In the event that Employee's employment is terminated by the Company without
Cause (other than due to his death or Disability) within twelve (12) months
before or twelve (12) months after a Change in Control, Employee shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof,
subject to the same conditions on and timing of payment and the same benefits as
described in Section 8(d) hereof, provided, however, that the amount described
in Section 8(d)(iv)(y) will be adjusted to the greater of the amount payable
under Section 8(d)(iv)(y) or two times the amount of Employee's target Annual
Bonus for the year in which the termination occurred, and provided further that,
in lieu of the benefits described in Sections 8(d)(v) and 8(d)(vi), Employee
will receive immediate accelerated vesting of all outstanding unvested equity
awards.
(f)Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company ten (10) days' written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such ten (10) day
notice period, the Company shall have a cure right (if

6

--------------------------------------------------------------------------------




curable), and if not cured within such period, Employee's termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on and timing of payment and the same benefits as described in Section 8(d)
hereof. Following such termination of Employee's employment by Employee with
Good Reason, except as set forth in this Section 8(e), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Employee's sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits.
(g)Termination by Employee without Good Reason or upon the Expiration of the
Term of Employment following Employee's Delivery of a Non-Extension Notice.
Employee may terminate his employment without Good Reason by providing the
Company thirty (30) days' written notice of such termination or by delivery of a
Non-Extension Notice in accordance with the provisions of Section 2 above. In
the event of a termination of employment by Employee under this Section 8(g),
Employee shall be entitled only to the Accrued Obligations. In the event of
termination of Employee's employment without Good Reason, the Company may, in
its sole and absolute discretion, by written notice accelerate such date of
termination without changing the characterization of such termination as a
termination by Employee without Good Reason. Following such termination of
Employee's employment by Employee without Good Reason or upon the expiration of
the Term of Employment following Employee's delivery of a Non-Extension Notice,
except as set forth in this Section 8(g), Employee shall have no further rights
to any compensation or any other benefits under this Agreement. Notwithstanding
anything in this Section 8(g) to the contrary, in the event Employee provides
the Company with notice of his termination of employment without Good Reason
during the thirteenth (13th) calendar month following the consummation of a
Change in Control, such termination shall be deemed a termination with Good
Reason for all purposes of this Agreement, and Employee shall be entitled to
receive the payments and benefits as provided in Section 8(e) hereof for a
termination by Employee with Good Reason, subject to the same conditions on
payment and benefits as described in Section 8(e) hereof.
(h)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (b), (d), (e), or
(f) of this Section 8 (collectively, the “Severance Benefits”) shall be
conditioned upon Employee's execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) within sixty (60) days following the
date of Employee's termination of employment hereunder. If Employee fails to
execute the Release of Claims in such a timely manner so as to permit any
revocation period to expire prior to the end of such sixty (60) day period, or
timely revokes his acceptance of such release following its execution, Employee
shall not be entitled to any of the Severance Benefits, other than the Accrued
Obligations. Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Employee's termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Employee's death or Disability,
Employee's obligations herein to execute and not revoke the Release of Claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs.
Section 9.Non-Interference Agreement.
As a condition to receipt of the benefits set forth under this Agreement,
Employee shall have executed and delivered to the Company the Non-Interference
Agreement attached hereto as Exhibit A. The parties hereto acknowledge and agree
that this Agreement and the Non-Interference Agreement shall be considered
separate contracts.
Section 10.Representations and Warranties of Employee.
Employee represents and warrants to the Company that-
(a)Employee is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by him of any agreement to which he is a party or
by which he may be bound;
(b)Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

7

--------------------------------------------------------------------------------




(c)in connection with his employment with the Company, Employee will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer.
Section 11.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.
Section 12.Mitigation; Company Recovery Rights.
Employee shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee's other employment or
otherwise. Any payment pursuant to this Agreement shall, however, be subject to
any rights that the Company may have under Section 304(b) of the Sarbanes-Oxley
Act of 2002, and Section 957 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
Section 13.Additional Tax Provisions.
(a)If any payment or benefit Employee would receive pursuant to this Agreement
(“Payment”) would constitute a “Parachute Payment” within the meaning of Section
280G of the Code and would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Employee will have the option to accept
the “Reduced Amount” (as defined below) or accept the Payment in full, in which
case Employee will be responsible for the payment of the Excise Tax and any
other taxes that may be due as a result of his receipt of the Payment. The
“Reduced Amount” will be the largest portion of the Payment that would result in
no portion of the Payment being subject to the Excise Tax. If a reduction in
payments or benefits constituting Parachute Payments is necessary so that the
Payment equals the Reduced Amount, reduction shall occur as designated by
Employee.
(b)Notwithstanding any provision in this Agreement to the contrary-
(i)Any payment otherwise required to be made hereunder to Employee at any date
as a result of the termination of Employee's employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(ii)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(iii)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(iv)While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any member
of the Company Group be liable for any additional tax, interest, or penalties
that may be imposed on Employee as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
Section 14.Successors and Assigns; No Third-Party Beneficiaries.
(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be

8

--------------------------------------------------------------------------------




assigned by the Company to a Person (other than another member of the Company
Group, or its or their respective successors) without Employee's prior written
consent (which shall not be unreasonably withheld, delayed, or conditioned);
provided, however, that in the event of a sale of all or substantially all of
the assets of the Company, the Company may provide that this Agreement will be
assigned to, and assumed by, the acquiror of such assets, it being agreed that
in such circumstances, Employee's consent will not be required in connection
therewith.
(b)Employee. Employee's rights and obligations under this Agreement shall not be
transferable by Employee by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Employee shall die, all
amounts then payable to Employee hereunder shall be paid in accordance with the
terms of this Agreement to Employee's devisee, legatee, or other designee, or if
there be no such designee, to Employee's estate.
(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.
Section 15.Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company's behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 16.Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 17.Governing Law and Jurisdiction.
THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN STATE OR FEDERAL COURT IN THE STATE OF NORTH
CAROLINA. BY EXECUTION OF THE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT. EACH
PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.
Section 18.Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, attention: General
Counsel, and all notices and communications by the Company to Employee may be
given to Employee personally or may be mailed to Employee at Employee's last
known address, as reflected in the Company's records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.
Section 19.Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

9

--------------------------------------------------------------------------------




Section 20.Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
Section 21.Survival of Operative Sections.
Upon any termination of Employee's employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 22.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
FAIRPOINT COMMUNICATIONS, INC.
/s/ Shirley J. Linn            
By: Shirley J. Linn
Title: Executive Vice President
EMPLOYEE
/s/ Paul H. Sunu            
Paul H. Sunu



11

--------------------------------------------------------------------------------




Exhibit A


CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition of my becoming employed by FairPoint Communications, Inc., a
Delaware corporation (the “Company”), and in consideration of my employment with
the Company and my receipt of the compensation now and hereafter paid to me by
the Company, I agree to the following:
Section 1.Confidential Information.
a.Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and for the three (3) year period following my termination of my
employment for any reason, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any person, firm, corporation,
or other entity without written authorization of the Company, any Confidential
Information that I obtain or create. I understand that “Confidential
Information” means information that the Company Group has developed, acquired,
created, compiled, discovered, or owned or will develop, acquire, create,
compile, discover, or own, that has value in or to the business of the Company
Group that is not generally known and that the Company wishes to maintain as
confidential. I understand that Confidential Information includes, but is not
limited to, any and all non-public information that relates to the actual or
anticipated business and/or products, research, or development of the Company,
or to the Company's technical data, trade secrets, or know-how, including, but
not limited to, research, product plans, or other information regarding the
Company's products or services and markets, customer lists, and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I may become acquainted during the term of my employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company either directly or indirectly in
writing, orally, or by drawings or inspection of premises, parts, equipment, or
other Company property. Notwithstanding the foregoing, Confidential Information
shall not include (i) any of the foregoing items that have become publicly known
through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved, (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority, (iii) any information known to me prior to signing this
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”) other than information acquired in preparation for
my service to the Company, or (iv) any information developed independently by me
that does not relate to the business of the Company Group; provided, however,
that in the event of such requirement to disclose I will give the Company prompt
written notice thereof so that the Company Group may seek an appropriate
protective order and/or waive in writing compliance with the confidentiality
provisions of this Non-Interference Agreement.
b.Former Employer Information. I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.
Section 2.Developments.
a.Developments Retained and Licensed. If, during any period during which I
perform or performed services for the Company Group (the “Assignment Period”),
whether as an officer, employee, director, independent contractor, consultant,
or agent, or in any other capacity, I incorporate (or have incorporated) into a
Company Group product or process any development, original work of authorship,
improvement, or trade secret that I created or owned prior to the commencement
of my employment or in which I have an interest (collectively referred to as
“Prior Developments”), I hereby grant the Company, and the Company Group shall
have, a non-exclusive, royalty-free, irrevocable, perpetual, transferable
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Development as part of or in connection with such product or process.



--------------------------------------------------------------------------------




b.Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.
c.Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company's place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
d.Intellectual Property Rights. I agree to assist the Company, or its designee,
at the Company's expense, in every way to secure the rights of the Company Group
in the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain, maintain, and transfer such rights and
in order to assign and convey to the Company Group the sole and exclusive right,
title, and interest in and to such Developments, and any intellectual property
and other proprietary rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation. If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact to act for and in my behalf and stead to execute
and file any such applications or records and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance, and
transfer of letters patent or registrations thereon with the same legal force
and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company any and all claims, of any nature whatsoever, that I
now or hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.
Section 3.Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company's premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.
Section 4.Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.



--------------------------------------------------------------------------------




Section 5.Restrictions on Interfering.
a.Non-Competition. During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities. For avoidance of doubt,
during the Post-Termination Non-Compete Period, merely serving as a Chief
Executive Officer, president or other similar leadership capacity or a member of
a board of directors shall not be deemed a violation of this section without
evidence of direct conduct by Employee in violation of this section.
b.Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities; provided, however, that I shall not be deemed to violate this
subsection (b) to the extent that any employee of any subsequent employer of
mine, in the ordinary course of business, conducts any activity described in
subsection (c)(iii)(C) below as to any Business Relation, provided that I have
not directed or instructed any such employee (either personally or through
another) to contact any such Business Relation. For avoidance of doubt, during
the Post-Termination Non-Interference Period, merely serving as a Chief
Executive Officer, president or other similar leadership capacity or a member of
a board of directors shall not be deemed a violation of this section without
evidence of direct conduct by Employee in violation of this section.
c.Definitions. For purposes of this Non-Interference Agreement :
i.“Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, or other business relation within the six
(6) month period prior to the expiration of the Employment Period, in each case,
to whom I provided services, or with whom I transacted business, or whose
identity became known to me in connection with my relationship with or
employment by the Company and is not publicly known.
ii.“Competitive Activities” shall mean telecommunication services provided by a
local exchange carrier business which has substantial business operations in the
states of Maine, New Hampshire or Vermont.
iii.“Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person's employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group; (B)
hiring any individual who was employed by the Company Group within the six (6)
month period prior to the date of such hiring; or (C) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
iv.“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
v.“Post-Termination Non-Compete Period” shall mean the period commencing on the
date of the termination of the Employment Period for any reason and ending on
the twenty-four (24) month anniversary of such date of termination.
vi.“Post-Termination Non-Interference Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the twenty-four (24) month anniversary of such date of termination.
d.Non-Disparagement. I agree that during the Employment Period, and at all times
thereafter, I will not make any disparaging or defamatory comments regarding any
member of the Company Group or its respective current or former directors,
officers, or employees in any respect or make any comments concerning any aspect
of my relationship with any member of the Company Group or any conduct or events
which precipitated any termination of my employment from any member of the
Company Group. However, my obligations under this subparagraph (d) shall not
apply to disclosures required by applicable law, regulation, or order of a court
or governmental agency.
Section 6.Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company's
business, that access to Confidential Information renders me special and unique
within the Company's industry, and that I will have the opportunity to develop
substantial



--------------------------------------------------------------------------------




relationships with existing and prospective clients, accounts, customers,
consultants, contractors, investors, and strategic partners of the Company Group
during the course of and as a result of my employment with the Company. In light
of the foregoing, I recognize and acknowledge that the restrictions and
limitations set forth in this Non-Interference Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group.
I acknowledge further that the restrictions and limitations set forth in this
Non-Interference Agreement will not materially interfere with my ability to earn
a living following the termination of my employment with the Company and that my
ability to earn a livelihood without violating such restrictions is a material
condition to my employment with the Company.
Section 7.Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.
Section 8.Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
irreparable injury to the members of the Company Group. Therefore, I hereby
agree that, in addition to any other remedy that may be available to the
Company, any member of the Company Group shall be entitled to seek injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach.
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof.
Section 9.Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
Section 10.General Provisions.
a.Governing Law and Jurisdiction. THIS NON-INTERFERENCE AGREEMENT IS GOVERNED BY
AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT
REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN STATE OR FEDERAL COURT IN THE STATE OF NORTH CAROLINA. BY
EXECUTION OF THE NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE NON-INTERFERENCE
AGREEMENT. EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.
b.Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-



--------------------------------------------------------------------------------




Interference Agreement, will be effective unless in writing signed by the party
to be charged. Any subsequent change or changes in my duties, obligations,
rights, or compensation will not affect the validity or scope of this
Non-Interference Agreement.
c.No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.
d.Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.
e.Survival. The provisions of this Non-Interference Agreement shall survive the
termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *
I, Paul H. Sunu, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:
Date: April 9, 2013            /s/ Paul H. Sunu    
(Signature)



--------------------------------------------------------------------------------






Exhibit B
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys' fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Severance Benefits (as defined in my Amended and
Restated Employment Agreement, dated April __, 2013, with FairPoint
Communications, Inc. (the “Employment Agreement”)), and other good and valuable
consideration, I, Paul H. Sunu, for and on behalf of myself and my heirs,
administrators, executors, and assigns, effective as of the date on which this
release becomes effective pursuant to its terms, do fully and forever release,
remise, and discharge each of the Company and each of its direct and indirect
subsidiaries and affiliates, together with their respective officers, directors,
partners, shareholders, employees, and agents (collectively, the “Group”), from
any and all claims whatsoever up to the date hereof that I had, may have had, or
now have against the Group, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation. This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, the Equal Pay Act, the Genetic Information Nondiscrimination Act, the North
Carolina Equal Employment Practices Act, and the North Carolina Persons with
Disabilities Act, each as may be amended from time to time, and all other
federal, state, and local laws, the common law, and any other purported
restriction on an employer's right to terminate the employment of employees. The
release contained herein is intended to be a general release of any and all
claims to the fullest extent permissible by law.
I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Sections
4(e) and 8 of the Employment Agreement, (ii) any claims that cannot be waived by
law, or (iii) my right of indemnification as provided by, and in accordance with
the terms of, the Company's by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.
I expressly acknowledge and agree that I -
▪Am able to read the language, and understand the meaning and effect, of this
Release;
▪Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
▪Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;
▪Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;
▪Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;





--------------------------------------------------------------------------------




▪Had or could have had [twenty-one (21)][forty-five (45)]1 days from the date of
my termination of employment (the “Release Expiration Date”) in which to review
and consider this Release, and that if I execute this Release prior to the
Release Expiration Date, I have voluntarily and knowingly waived the remainder
of the review period;
▪Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;
▪Was advised to consult with my attorney regarding the terms and effect of this
Release; and
▪Have signed this Release knowingly and voluntarily.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group (as defined in my Employment Agreement)
and affirmatively agree not to seek further employment with the Company or any
other member of the Company Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its [General Counsel]. To be effective, such revocation must be
received by the Company no later than 11:59 p.m. on the seventh (7th) calendar
day following the execution of this Release. Provided that the Release is
executed and I do not revoke it during the Revocation Period, the eighth (8th)
day following the date on which this Release is executed shall be its effective
date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF NORTH
CAROLINA, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. I HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.


/s/ Paul H. Sunu____________________________
Paul H. Sunu
Date: April 9, 2013
































1 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

